UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2014 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Segall Bryant & Hamill All Cap Fund (SBHAX) Segall Bryant & Hamill Small Cap Value Fund (SBHVX) ANNUAL REPORT June 30, 2014 Segall Bryant & Hamill All Cap Fund Segall Bryant & Hamill Small Cap Value Fund Each a series of the Investment Managers Series Trust Table of Contents Segall Bryant & Hamill All Cap Fund Shareholder Letter 1 Fund Performance 3 Schedule of Investments 4 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Segall Bryant & Hamill Small Cap Value Fund Shareholder Letter 12 Fund Performance 15 Schedule of Investments 16 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 23 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 31 Supplemental Information 32 Expense Example 34 This report and the financial statements contained herein are provided for the general information of the shareholders of the Segall Bryant & Hamill Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. www.sbhfunds.com SBH All Cap Mutual Fund (SBHAX) The SB& H All Cap Fund generated a return, net after expenses, of 14.40% in its first (partial) fiscal year of operations, which trailed the return of the Fund’s Benchmark, the Russell 3000 Index, which produced a return of 18.71 in the same eleven-month period, ending June 30, 2014. In terms of attribution analysis, the negative return was due in part to the Allocation Effect (in what sectors the portfolio was invested) by 77 basis points (bps: one one-hundredth of a percent) and 217 bps was the result of Selection Effect (what particular companies within each sector were chosen). The biggest adverse Attribution impacts came from Selection in Information Technology (-165 bps) and holding cash (-109 bps). The largest positive source of Attribution came from Selection in the financial sector, adding 87 bps to returns. As this is the first letter that we are sending to shareholders, we thought it might be useful to spend a few moments briefly describing our philosophy and process in order to give you a feel for how the portfolio is constructed. To begin with, the decision to buy a security in the portfolio ( and we will use “stock” rather than “security” for the remainder of this letter as the fund will hold primarily stocks in the normal course of events) starts with our analysis of the fundamental outlook of a company. We seek to identify those companies, which we believe are highly profitable, particularly as measured against the capital they are deploying, and have the ability to sustain high levels of profitability over time. The universe of such companies that we consider are any that trade on a U.S. exchange or are subject to the reporting requirements of the S.E.C. Consequently, the index we have chosen as a benchmark is the Russell 3000 Index, a capitalization weighted index that represents a broad range of the domestic equity market. The potential advantage such companies possess may come from a variety of reasons: economies of scale, patent protection, the advantage of being a first-mover, or low- cost producer are some examples. We try to understand this competitive advantage to assess how sustainable it is. Over time, the forces of competition grind away at even the most secure of franchises to reduce their profitability levels down to their cost of capital, or breakeven. Some companies are better able to adapt and adjust than others. We then look for companies that have the opportunity to re-invest the profits they generate back into the business at high return levels. For those companies which possess the twin characteristics of sustainably high returns and good growth potential, we work out what we estimate is the value of the company ( which we refer to internally as the “intrinsic value” of a stock) and compare it to the market price. Companies that are selling at a sufficiently large discount to their intrinsic value, which we consider important as a margin of safety against the riskiness associated with all forecasting, are the ones that make it into the portfolio. Over time, we are able to use the same methodology to monitor existing holdings. If the current price of a stock reaches its intrinsic value without the responsible analyst being able to re-generate the model at a commensurately higher i.v., that will likely lead to a sale. We take the release of news—earnings reports, new product announcements—to see how it will alter our estimate of intrinsic value. As might be expected from the foregoing description, our decision to buy a stock is not influenced extensively by our view of “the market.” We see a market of stocks rather than a stock market. That said, no investment process takes place in a vacuum, and we do have an overview in which we consider our choices. Our sense of that view at mid-year is the following. Like many other observers, we have been struck by the tepid pace of the recovery following the 2008-09 recession. While the economy has indeed recovered, the pace of that recovery has been much slower than all other post-World War II downturns. The financial markets, fueled by heavy buying of financial assets by the Fed, have done much better. By some measures, it seems to us that the market has almost fully discounted the likely improvement in profits this economy can produce in the next 12 months. We are also concerned that the low level of interest rates the Federal Reserve has engineered has led to an increasingly-desperate search for income on the part of investors, which may be partly behind the strength of the stock market. “T.I.N.A.”, an acronym for There Is No Alternative is how one commentator has put it. “Water, water, everywhere/ and not a drop to drink,” also comes to mind. As such, we approach the market with some greater degree of skepticism than usual, which is probably not a bad way to do so all the time, come to think of it. 10 S. Wacker Dr. ~ Suite 3500 ~ Chicago, Illinois 60606 ~Toll Free: 800-836-4265 ~ Fax: 312-474-0521 ~www.sbhic.com 1 We are appreciative of your support. Ralph M. Segall, CFA, CIC Chief Investment Officer Suresh Rajagopal, CFA Principal/Senior Portfolio Manager/Equity Analyst The views in this letter were as of June 30, 2014 and may not necessarily reflect the same views on the date this letter is first published or any time thereafter. These views are intended to help shareholders in understanding the fund’s investment methodology and do not constitute investment advice. The Fund’s principal risks are: Market Risk: The market value of a security or instrument may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in interest or currency rates or adverse investor sentiment generally. Equity Risk: The value of the equity securities held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. Small- and Mid-Cap Company Risk: The securities of small- or mid-cap companies may be subject to more abrupt or erratic market movements and may have lower trading volumes or more erratic trading than securities of larger companies or the market averages in general. Management Risk: The Fund’s portfolio is actively managed. The Fund’s advisor applies investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results. 10 S. Wacker Dr. ~ Suite 3500 ~ Chicago, Illinois 60606 ~Toll Free: 800-836-4265 ~ Fax: 312-474-0521 ~www.sbhic.com 2 Segall Bryant & Hamill All Cap Fund FUND PERFORMANCE at June 30, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Russell 3000 Index.Results include the reinvestment of all dividends and capital gains. The Russell 3000 Index measures the performance of the largest 3,000 US companies. The index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Total Returns as of June 30, 2014 6 Months Since Inception* (7/31/13) Segall Bryant & Hamill All Cap Fund 4.57% 14.40% Russell 3000 Index 6.94% 18.71% * Cumulative The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted and may be obtained by calling (866) 490-4999. Gross and net expense ratios for the Fund were 1.36% and 1.10%, respectively, which were stated in the current prospectus as of the date of this report.The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses do not exceed 1.10% of the average daily net assets of the Fund.In the absence of such waivers, the Fund’s returns would have been lower.The contractual agreement is in effect until October 31, 2014. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 3 Segall Bryant & Hamill All Cap Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 Number of Shares Value COMMON STOCKS – 97.1% COMMUNICATIONS – 6.3% CBS Corp. - Class B $ Comcast Corp. - Class A Discovery Communications, Inc. - Class A* Google, Inc. - Class C* CONSUMER DISCRETIONARY – 9.9% Fastenal Co. Gildan Activewear, Inc.1 LKQ Corp.* Macy's, Inc. TJX Cos., Inc. VF Corp. CONSUMER STAPLES – 9.8% Dollar General Corp.* Energizer Holdings, Inc. Estee Lauder Cos., Inc. - Class A JM Smucker Co. Nestle S.A. - ADR1 TreeHouse Foods, Inc.* ENERGY – 9.4% Cameron International Corp.* EOG Resources, Inc. Halliburton Co. Schlumberger Ltd.1 Whiting Petroleum Corp.* FINANCIALS – 17.4% Air Lease Corp. - Class A American International Group, Inc. Berkshire Hathaway, Inc. - Class B* Discover Financial Services First Republic Bank FNB Corp. JPMorgan Chase & Co. Reinsurance Group of America, Inc. Umpqua Holdings Corp. Visa, Inc. - Class A 4 Segall Bryant & Hamill All Cap Fund SCHEDULE OF INVESTMENTS – Continued As of June 30, 2014 Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE – 17.2% Agilent Technologies, Inc. $ Baxter International, Inc. Danaher Corp. Hologic, Inc.* Hospira, Inc.* Johnson & Johnson Mettler-Toledo International, Inc.* Pall Corp. Perrigo Co.1 Techne Corp. INDUSTRIALS – 12.4% Honeywell International, Inc. ITT Corp. Precision Castparts Corp. Roper Industries, Inc. Stericycle, Inc.* WABCO Holdings, Inc.* WESCO International, Inc.* MATERIALS – 3.0% Constellium N.V.* 1 LyondellBasell Industries N.V. - Class A1 TECHNOLOGY – 11.7% Analog Devices, Inc. Apple, Inc. Aspen Technology, Inc.* Guidewire Software, Inc.* IHS, Inc. - Class A* Microsoft Corp. NXP Semiconductor N.V.* 1 Red Hat, Inc.* TOTAL COMMON STOCKS (Cost $13,825,174) 5 Segall Bryant & Hamill All Cap Fund SCHEDULE OF INVESTMENTS – Continued As of June 30, 2014 Principal Amount Value SHORT-TERM INVESTMENTS – 2.9% $ UMB Money Market Fiduciary, 0.01%2 $ TOTAL SHORT-TERM INVESTMENTS (Cost $470,290) TOTAL INVESTMENTS – 100.0% (Cost $14,295,464) Liabilities in Excess of other assets – 0.0% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 6 Segall Bryant & Hamill All Cap Fund SUMMARY OF INVESTMENTS As of June 30, 2014 Security Type/Sector Percent of Total Net Assets Common Stocks Financials 17.4% Health Care 17.2% Industrials 12.4% Technology 11.7% Consumer Discretionary 9.9% Consumer Staples 9.8% Energy 9.4% Communications 6.3% Materials 3.0% Total Common Stocks 97.1% Total Short-Term Investments 2.9% Total Investments 100.0% Liabilities in Excess of other assets 0.0% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 Segall Bryant & Hamill All Cap Fund STATEMENT OF ASSETS AND LIABILITIES As of June 30, 2014 Assets: Investments, at value (cost $14,295,464) $ Receivables: Dividends and interest Due from Advisor Prepaid expenses Prepaid offering costs Total assets Liabilities: Payables: Shareholder servicing fees (Note 7) Auditing fees Fund accounting fees Transfer agent fees and expenses Administration fees Custody fees Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with unlimited number of shares authorized) $ Accumulated net investment loss - Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Number of shares issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 8 Segall Bryant & Hamill All Cap Fund STATEMENT OF OPERATIONS For the Period July 31, 2013* through June 30, 2014 Investment Income: Dividends (net of withholding taxes of $1,292) $ Interest 54 Total investment income Expenses: Advisory fees Administration fees Fund accounting fees Transfer agent fees and expenses Offering costs Registration fees Auditing fees Custody fees Legal fees Shareholder servicing fees (Note 7) Miscellaneous Chief Compliance Officer fees Shareholder reporting fees Trustees' fees and expenses Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment loss ) Realized and Unrealized Gain from Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 9 Segall Bryant & Hamill All Cap Fund STATEMENT OF CHANGES IN NET ASSETS For the Period July 31, 2013* through June 30, 2014 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold Cost of shares redeemed1 ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ - Capital Share Transactions: Shares sold Shares redeemed ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $80. See accompanying Notes to Financial Statements. 10 Segall Bryant & Hamill All Cap Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout the period. For the Period July 31, 2013* through June 30, 2014 Net asset value, beginning of period $ Income from Investment Operations: Net investment loss1 ) Net realized and unrealized gain on investments Total from investment operations Redemption fee proceeds - 2 Net asset value, end of period $ Total return3 % 4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 5 After fees waived and expenses absorbed % 5 Ratio of net investment loss to average net assets: Before fees waived and expenses absorbed )% 5 After fees waived and expenses absorbed %) 5 Portfolio turnover rate 36
